Citation Nr: 1443220	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-32 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory condition, to include asthma, chronic obstructive pulmonary disorder (COPD), and bronchitis, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984, with Army National Guard service from June 1985 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing conducted at the RO on April 2013.  A copy of the transcript has been associated with the claims file.

A review of the Veteran's Virtual VA paperless claims file revealed copies of VA outpatient treatment records and a copy of the April 2013 Board hearing transcript.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The results of a July 24, 2012 pulmonary function test (PFT) conducted in association with the July 2012 VA examination are reported in the examination report.  The Veteran's representative has requested that the actual report of the PFT be associated with the claims file.  Efforts to associate the report with the claims file should be undertaken.  [In regard to the March 10, "2012" (the year is actually 2009) CT scan from "Texomacare clinic notes" noted by the July 2012 VA examiner, the Board observes that the VA examiner is referencing a Texomacare clinic note that reads "[history] of asbestos exposure-negative on CT scan" submitted by the Veteran's former representative to the RO in February 2011.]

The Board finds that the Veteran's claims file should be returned to the July 2012 VA examiner for an addendum opinion.  While the examiner provided a diagnosis of asthma and indicated that he doubted the Veteran had bronchitis or COPD, the Board finds that he should nevertheless discuss the likelihood that diseases such as bronchitis or COPD are associated with asbestos exposure in an individual with a history of asbestos exposure.  Also, the examiner reported that the Veteran's respiratory disorder did not require the use of oral or parenteral corticosteroid medications and oral bronchodilators.  The Veteran's representative contends that this is erroneous and that in fact the Veteran does use such treatment.  The examiner should review the Veteran's medication profile and report whether the Veteran uses oral or parenteral corticosteroid medications and oral bronchodilators to treat his respiratory disorder.  Lastly, the examiner indicated that the Veteran was "severely obese" and "morbidly obese" according to BMI results in December 2011 and January 2010 which could explain the PFT results noting "restrictive lung disease."  The record also contains a PFT from January 15, 2004 which notes a diagnosis of "mild restrictive disease."  The Board finds that the examiner should comment on the likely basis for this result as well.


Accordingly, the case is REMANDED for the following action:

1. The July 2012 examination report notes the results of a July 24, 2012 PFT.  Associate with the claims file the actual underlying PFT report.  

2. Return the July 2012 examination report, along with the claims file, to the VA examiner (or another examiner if unavailable) who conducted the examination for purposes of obtaining an addendum opinion.  The examiner should address the following:

(a) The examiner reported that the Veteran's respiratory disorder did not require the use of oral or parenteral corticosteroid medications and oral bronchodilators.  The Veteran contends that in fact he does use such treatment.  Please review the Veteran's medication profile and report whether the Veteran uses oral or parenteral corticosteroid medications and oral bronchodilators to treat his respiratory disorder.  If there is any change in the examiner's opinion that the Veteran's respiratory disorder is not related to service as the result of such review, then the examiner should so indicate.  

(b) The examiner provided a diagnosis of asthma but indicated that he doubted the Veteran had bronchitis or COPD.  While the examiner does not find the bronchitis or COPD diagnoses credible, please nevertheless discuss the likelihood that diseases such as bronchitis or COPD are associated with asbestos exposure in an individual with history of asbestos exposure.  

(c) The examiner indicated that the Veteran was "severely obese" and "morbidly obese" according to BMI results in December 2011 and January 2010 which could explain the PFT results noting "restrictive lung disease."  The record also contains a PFT from January 15, 2004 which notes a diagnosis of "mild restrictive disease."  The examiner should comment on the likely basis for the January 15, 2004 PFT results.  If there is any change in the examiner's opinion that the Veteran's respiratory disorder is not related to service as the result of such review, then the examiner should so indicate.  

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



